Citation Nr: 0110745	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-092 08	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a kidney disorder, 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954; he died in August 1999, and the appellant is 
his widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2000 RO decision that denied the appellant's 
claim for accrued benefits, based on an application to reopen 
a claim for service connection for a kidney disorder, 
including glomerulonephritis.  This is the only issue 
properly on appeal at this time.

The Board notes that in February 2000 the RO also denied a 
claim for service connection for the cause of the veteran's 
death; the RO found such claim was not well grounded.  
Subsequent statements be the widow's representative may be a 
notice of disagreement with this RO decision.  However, there 
is no statement of the case and substantive appeal on the 
issue of service connection for the cause of the veteran's 
death, and that issue is not before the Board at this time.  
In any event, recent law has eliminated the requirement that 
a claim must be well grounded, and under the terms of this 
law the widow may be entitled to have her claim, for service 
connection for the cause of the veteran's death, 
readjudicated by the RO on the merits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Board thus refers this issue to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In January 1990, the Board denied the veteran's claim for 
service connection for a kidney disorder.

2.  Subsequent to the January 1990 Board decision, the 
veteran applied to reopen the claim for service connection 
for a kidney disorder; the RO denied the application to 
reopen the claim, and the veteran's appeal of that RO 
determination was pending when he died; and his widow has 
since claimed accrued benefits based on the application to 
reopen the claim for service connection for a kidney 
disorder.

3.  Evidence received since the January 1990 Board decision 
(and on file when the veteran died) is cumulative or 
redundant of evidence previously considered, or by itself or 
in connection with the evidence previously assembled is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
kidney disorder.


CONCLUSIONS OF LAW

New and material evidence has not been submitted to reopen 
the claim for service connection for for a kidney disorder; 
the January 1990 Board decision is final; and the 
requirements for accrued benefits have not been met.  38 
U.S.C.A. §§ 5121, 5108, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.156, 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active military service in the Army from 
September 1952 to September 1954.  Most of his service 
medical records are unavailable, reportedly having been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  A search for any Army Surgeon General's 
Office hospital extracts concerning the veteran was negative.  
Certificates of Acceptability (DD Form 62) show that the 
veteran was found not to be acceptable for induction in 
February 1952 (the form gives no reason for this), and that 
he was found fully acceptable for induction into the armed 
service in March 1952.

A February 1975 report of an intravenous pyelogram (IVP) of 
the veteran, requested by Dr. Holloway, indicates normal 
findings.

In a June 1975 statement, Ralph J. Holloway, M.D., reported 
that the veteran had chronic glomerulonephritis and 
hypertension.

In July 1975, the veteran filed a claim for VA compensation 
or pension; he completed and crossed out different sections 
of the form to indicate he was only claiming non-service-
connected pension.  In the section of the form asking him to 
identify the nature of his illness and the date it began, the 
veteran reported kidney trouble and hypertension beginning in 
1965.

At an August 1975 VA examination, the veteran reported that 
he had had kidney disease and high blood pressure since he 
was a child; had never had any other serious ills, 
operations, or injuries; and had a bad sick spell in 1946 and 
was then in bed for about a month, although he did not know 
why.  The current examination diagnoses included essential 
hypertension, and glomerulonephritis by history, with 
albuminuria.

In September 1975, the RO granted non-service-connected 
pension benefits, based on kidney and other disorders.

In a July 1981 letter, F.L. Ponce, M.D. noted he last saw the 
veteran in 1975, and that when he recently saw the veteran he 
had hypertension and proteinuria.

In an August 1981 statement, Marion Jarrett, M.D. related 
that the veteran had chronic glomerulonephritis, 
hypertension, and diabetes mellitus.

In September 1981, Dr. Holloway reported that the veteran 
been seen intermittently since 1966 for hypertension and 
albuminuria, felt to be secondary to chronic 
glomerulonephritis.

In a September 1981 statement, N. T. Shanmugham reported that 
he had recently treated the veteran who was known to have 
chronic glomerulonephritis, hypertension, and diabetes.

Numerous medical records in the 1980s refer to 
glomerulonephritis, as well as disorders such as 
hypertension, arteriosclerotic heart disease, and diabetes 
mellitus.

A report of a June 1983 VA examination reflects that the 
veteran reported he had had chronic glomerulonephritis since 
1952, hypertension since 1965, and diabetes mellitus since 
1980.  He reported past treatment for various conditions, 
including beginning in 1965 for the kidney disorder.  After 
the examination, the diagnoses included diabetes mellitus, 
hypertension, a kidney disorder (either diabetic nephropathy 
or glomerulonephritis), and ischemic heart disease with early 
congestive heart failure.  At a separated urology examination 
in June 1983, the veteran gave a history of 
glomerulonephritis since 1965.  An IVP in July 1983 was 
normal.

In June 1988, the veteran first claimed service connection 
for a kidney disorder (as well as for high blood pressure and 
diabetes) which he said began in service.

In a July 1988 statement, J. Mani, M.D., reported that the 
veteran was initially seen in May 1966 when he was found to 
have sugar, albumin, and red blood cells in his urine on 
routine testing.  It was reported that that he had shown 
albumin in his urine for at least 2 years but had no history 
of renal disease, even as a youngster.  It was also reported 
that when he was to be inducted into the military, his 
induction was cleared until his urine had cleared.  He had 
had no other symptoms of a urinary disease.  His blood 
pressure when initially seen was 156/88.  On initial 
evaluation, the intravenous pyelogram was normal.  It was 
felt that the veteran more than likely had old 
glomerulonephritis, which was inactive.  He was again seen in 
February 1975 when his albumin was 3 plus and his blood 
pressure was 180/100.

In a February 1989 letter, Dr. Mani related that the veteran 
reported a history that his entrance into service was delayed 
for 30 days in order for his urine to clear to meet entrance 
requirements, and the veteran felt that his service 
aggravated his renal condition.  Dr. Mani said that this was 
a possibility, although his office had no information 
available which would help substantiate the veteran's claim.

In February 1989 statements, some of the veteran's relatives 
(two brothers and a sister-in-law) stated that he had been 
told by his doctor (Dr. Holloway) that his kidney condition 
had been caused by a bad infection that he had in 1946 and 
that he was initially rejected for service because of his 
kidneys.  When the veteran submitted these statements, he 
also submitted statements from former employers who related 
that he was terminated from employment in June 1965 for a 
physical problem (no condition was specified), in May 1966 
for a physical problem (no condition was specified), and in 
January 1975 for dizzy spells.

The veteran testified at a hearing at the RO in March 1989 in 
support of a claim for service connection for a kidney 
disorder, hypertension, and diabetes mellitus.  He testified 
that he missed a month of school prior to service due to a 
kidney infection.  He said he was treated by doctors within 
the first year after service for kidney problems and 
hypertension, but that records of such treatment were not 
available because the doctors had died.  

In a January 1990 decision, the Board denied the veteran's 
claims for service connection for a kidney disorder, 
hypertension, and diabetes mellitus.

Private medical treatment records in 1995 and 1996 show the 
veteran was seen for various ailments including vision 
problems, stasis ulcers, and varicose veins of the lower 
extremities.

In April 1997, the veteran applied to reopen his claim for 
service connection for a kidney disorder, including 
glomerulonephritis.  He again asserted that he was initially 
rejected from service because of a kidney disorder, although 
he was later accepted into service, and he maintained that 
the condition was aggravated by service.

Records from Charleston Area Medical Center show the veteran 
was admitted to that facility in December 1996 for possible 
cardiac catheterization and peripheral lung surgery.  It was 
noted that that his past history included aortic stenosis, 
renal insufficiency, insulin dependent diabetes mellitus, 
hypertension, asbestosis, and blindness.  He had been 
recently admitted for pneumonia and found to have a right 
mid-lung field cavitary lesion.  Cardiac history included a 
previous cardiac catheterization in 1989.  His medical 
condition was stabilized and it was determined that his right 
lung cavity did not represent a malignancy.  He was 
discharged home without heart surgery in January 1997.

Various medical records in 1997 show treatment for a lung 
condition.

On a July 1997 VA general medical examination, the veteran 
reported he had been turned down for the service in 1952 
because of kidney problems, but was recalled and accepted 
into service 30 days later.  He said he had to quit his job 
as an ironworker in 1975 because of dizziness, which he felt 
was due to high blood pressure caused by kidney disease.  He 
related that his medical conditions included 
glomerulonephritis, non-insulin dependent diabetes mellitus 
since 1979, hypertension since 1965, peripheral vascular 
disease of the lower extremities, and a mild blockage of the 
aortic valve that was noted 5 years earlier.  The veteran 
also reported that he had right eye surgery in 1996 and had 
glaucoma of the left eye.  The final diagnoses were: right 
upper lobe nodule; hypertension; history of congestive heart 
failure; peripheral vascular disease with edema; non-insulin 
dependent diabetes mellitus; glaucoma; history of retinal 
detachment to the right eye with blindness; left cataract; 
renal dysfunction; bilateral pneumonia in December 1996, 
complicated; remote history of surgery in the 1970's; lesion 
to the nose; history of iritis; and aortic valve dysfunction 
with murmur.

In September 1997, the RO denied the veteran's application to 
reopen his claim for service connection for a kidney 
disorder.  The veteran appealed, and his appeal was pending 
when he died.

In November 1997 and April 1998 letters, Vaughn Lamb, M.D. 
reported that he had treated the veteran since 1988 for 
chronic renal insufficiency secondary to hypertension, 
atherosclerotic cardiovascular disease, and insulin dependent 
diabetes mellitus.  He added that the veteran's other 
problems included peripheral vascular disease, glaucoma, 
asbestosis, and aortic stenosis.

The veteran and his wife testified at a Board hearing at the 
RO in June 1999.  They asseted that his kidney condition 
existed since childhood and increased in severity during 
service due to the rigors of the physical demands of the 
military.  It was stated that he had kidney problems shortly 
after service, but doctors who treated him at the time had 
died and medical records were unavailable.

The official certificate of the veteran's death shows he died 
in August 1999 of cardiopulmonary collapse of minutes 
duration, due to or as a consequence of a stroke, of weeks 
duration, due to or as a consequence of cardiac arrest, of 
weeks duration, due to or as a consequence of aortic valve 
replacement, of weeks duration. 
An autopsy was not performed.  No other significant 
conditions contributing to death were listed.

In September 1999, by reason of the veteran's death, the 
Board dismissed his pending appeal to reopen his claim for 
service connection for a kidney condition.

After the veteran's death, the appellant filed a claim for 
accrued benefits, based on the veteran's application (pending 
on appeal when he died) to reopen the claim for service 
connection for a kidney disorder.  In statements in 1999 and 
2000, she argued that the veteran had a kidney condition when 
he entered service, and that his kidney condition was 
aggravated by his active duty.

In a January 2000 letter, Dr. Lamb, M.D. reported that he 
first saw the veteran in September 1988, at which time he 
presented with a history of persistent proteinuria thought to 
have been present for years, possibly since youth, noted on 
an Army physical in 1952, and felt to be secondary to 
poststreptococcal glomerulonephritis or a similar disorder.  
Dr. Lamb said the veteran also gave a history of hypertension 
since around 1965, non-insulin dependent diabetes mellitus 
since around 1980, and aortic stenosis of unknown onset.  Dr. 
Lamb commented that the veteran's chronic renal failure, 
hypertension, atherosclerotic cardiovascular disease, 
diabetes mellitus, and chronic glomerulonephritis were 
multifactorial and progressed over time.  Dr. Lamb then 
opined that it was "possible that [the veteran] did have 
some renal damage before entering the military that could 
have progressed slowly while he was in the military."  He 
added that he had no information to comment on pre-existing 
or worsening of aortic stenosis while in the military.





II.  Analysis

When a veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; Jones v. West, 136 F.3d 1296 (Fed.Cir. 1998).  
Although the appellant's claim for accrued benefits is 
separate from the application to reopen a claim for service 
connection that the veteran filed prior to his death, the 
accrued benefits claim is "derivative of" the veteran's 
claim and the appellant takes the veteran's claim as it stood 
on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 
(Fed. Cir. 1996).  Entitlement to accrued benefits must be 
determined based on evidence that was physically present or 
constructively present (such as VA treatment records) in the 
veteran's claims folder when he died.  Thus when reviewing 
the accrued benefits claim, the Board has not considered Dr. 
Lamb's 2000 statement from after the veteran's 1999 death.  
Ralston v. West, 13 Vet.App. 108 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for certain chronic diseases, including cardiovascular-renal 
disease and nephritis, will be presumed if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The claim for service connection for a kidney condition was 
previously denied by the Board in January 1990; that decision 
is considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New 
and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  

When the Board denied service connection for a kidney 
disorder in January 1990, it considered the veteran's 
available service records (most of the records have been 
destroyed) from his 1952-1954 active duty.  Records showed he 
was initially not accepted for service (the reason was not 
specified), but later found to be qualified for induction 
into service.  The Board also considered post-service medical 
records showing diagnosis and treatment of a kidney 
condition, including glomerulonephritis, beginning in the mid 
1960s, many years after service.  In some of his statements 
the veteran related that his kidney condition began in 1965, 
which is years after service.  However, in other statements 
it was alleged by the veteran and relatives that the 
condition existed since childhood; that the kidney condition 
was the reason for his initial rejection from service; and 
that the kidney condtion was aggravated by service.  At the 
time of the January 1990 Board decision, there was no medical 
evidence linking his kidney disorder, first medically 
documented many years after service, with his active duty, 
either by incurrence or aggravation.

Since the January 1990 Board decision, evidence received (and 
of record at the time of the veteran's death) includes 
written statements and hearing testimony by the veteran and 
his wife, asserting that he had a pre-existing kidney 
condition that worsened during service.  These assertions are 
not new, as they are duplicative of statements that were of 
record at the time of the prior final denial of service 
connection for a kidney disorder.  38 C.F.R. § 3.156; Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999).  

Evidence received since the 1990 Board decision (and on file 
when the veteran died) includes more medical records from the 
1990s, showing kidney and other ailments.  This is cumulative 
information, not new evidence, as it was previously known the 
veteran had a kidney disorder long after service.  Id.  These 
records also are not material evidence since they do not link 
a kidney disorder with service, and the records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not 
been submitted to reopen the claim for service connection for 
a kidney disorder, and the January 1990 Board decision 
remains final.  It follows that the appellant is not entitled 
to accrued benefits based on the application to reopen the 
claim which was pending when the veteran died.


ORDER

The claim for accrued benefits, based on an application to 
reopen a claim for service connection for a kidney disorder, 
is denied.




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

